 386DECISIONSOF NATIONALLABOR RELATIONS BOARDWeber Metals and Supply Company and Larry W.Trantham.Case 21-CA-11043April 30, 1973DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERS JENKINS ANDKENNEDYOn January 2, 1973, Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considercd the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.'The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions were incorrect.Standard Dry Wall Products,Inc, 91NLRB544, enfd. 188 F.2d 362 (C A 3) Wehave carefully examined therecord and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard at Los Angeles, California, on October 17 and 18,1972.' The original charge was filed by Trantham on June19 and a copy thereof served on Respondenton the samedate. A first amended charge was filed by Trantham on July14 and a copy thereof served on Respondent on the samedate.The complaint issued on August 25 and theRespondent's answer isdated September 14.'Unless otherwise indicated,all dates hereinafter are in theyear 1972The complaint alleged that on or about June 13, Respon-dent discharged employee Trantham, the Charging Partyherein, and on or about June 16, Respondent dischargedemployee Clarence R. Payne and failed to reinstate Trant-ham and Payne until August I 1 because of Trantham's andPayne's engagementin protected concertedunion activitieswhich conduct on the part of Respondent is violative ofSection 8(a)(1) and (3) of the National Labor Relations Act,as amended, herein referred to as the Act. Complaint fur-ther allegesthat the Respondent reduced the hours of workand, consequently, the wages paid to the employees duringthe month of June, because of protected concerted activitieson the part of the employees, thereby violating Section8(a)(3) of the Act. The complaint further alleges that duringthe month of June, Respondent granted increases in wagespaid to the employees as an inducement to said employeestowithdraw from and to discourage their support of theUnion in violation of Section 8(a)(3) of the Act. The com-plaint further alleged that during the month of June, Re-spondent through its owner and president, Edmund L.Weber, did interrogate employees concerning their unionmembership, sympathies, and activities; and did threatenemployees with loss of wages and other reprisals because oftheir union membership, sympathies, and activities all inviolation of Section 8(a)(1) of the Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by General Counsel and the RespondentEmployer, I make the following findings of fact:1JURISDICTIONWeber Metals and Supply Company is a corporation en-gaged in the business of manufacturing aluminum aero-space forgings with its principal place of business located at16646 Illinois Avenue, Paramount, California. In the nor-mal course and conduct of its business operations, Respon-dent annually purchases and receives goods, products, andservices valuedin excessof $50,000 directly from points andplaces located outside the State of California. In the courseand conduct of its business operations, Respondentannual-ly sells goods, products, and services valued in excess of$50,000 directly to customers located within the State ofCalifornia each of whom in turn either annually sells andships goods, products, and services valued in excess of$50,000 directly to customers located outside the State ofCalifornia, or annually purchases and receives goods, prod-ucts, and services valued in excess of $50,000 directly fromsuppliers located outside the State of California. The Re-spondent admits and I herewith find that it is an employerengaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.11LABORORGANIZATIONThe United Steelworkers of America,AFL-CIO,hereincalled the Union, is and at all times material herein has beena labor organization within the meaning of Section 2(5) ofthe Act.203 NLRB No. 65 WEBER METALS AND SUPPLY CO.387IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges certain discriminatory conduct onthe part of Respondent toward two employees,Tranthamand Payne,and certain statements and conduct on the partof the Respondent which,if true, are violative of the Nation-al Labor Relations Act. The evidence presented by the Gen-eral Counsel is comprised almost entirely of testimony fromtwo alleged discriminatees and two fellow employees whichis contradicted in every-material and relevant detail by thewitnesses for the Respondent.Thus,the real problem in thiscase is simply one of resolving credibility and ascertainingthe truth.If the General Counsel'switnesses are to be be-lieved,clearly the Act has been violated.IfRespondent'switnesses are to be credited,the complaint should be dis-missed.B. Testimonyof Witnesses Calledby GeneralCounselRobertLee Nealtestifiedthathe had beenemployed bythe Weber Metals andSupply Companyfor approximately7 years. At thepresent time he is a press operator. Nealtestified that he passed out union authorization cards duringthe months of May and June on behalf of the United Steel-workers ofAmerica, AFL-CIO. Accordingto Neal, he wasnot only the leading union organizer but he was the unionobserver at the election and he is the chairman of the negoti-ating committee involved in negotiating a union contractwith Respondent since theUnion wonthe election. Nealtestified that to the best of his knowledge the union organi-zational campaign was a well-kept secret and no one at theCompanyknew about it until the petition was filed. Nealwas shown his own union authorization card during histestimony and acknowledgedthat itbears the date of May26. Neal testified thatMr. Weber,the president of the Re-spondent,stopped bythe pressa few daysfollowing therelease of Trantham and toldNeal thathe had had to lethim (Trantham)go because he was "no goodto the Compa-ny and that he wantedto puthim in maintenance but hedidn't feel that he was capable of handlingthe job." Nealtestifiedthat Webertold him thathe (Weber) had heard thatTranthamand ClarencePayne hadattended a union meet-ing. Accordingto Neal,the week following the disputed quitor discharge of ClarencePayne,Weber said to him "Wehave got ridof all our mainproblem,Clarence Payne andBuck Hodgins."At anotherpoint in his testimony, Nealstated:"He (Weber) said that ClarencePayneand BuckHodgins had quit and he said,isn't that nice.We got rid ofour main problem, that now we could open up full blast."Itwas during this week of thedisputeddischarges that theregularhours of workwas reduced from 10 hours a day to8 hours a day.According to Neal's testimony,Weber toldhim that, "he would try to stay prettyclose to the-he didn'tknow what the union scale was,but he tried to stay prettyclose,thisway he wouldbe able to keep them out." Nealstated Weber said that, "they (meaning Clarence Payne andBuck Hodgins)were union instigators.He said we don'tneed guys like that with us." Mr.Neal had no recollectionof the presses,the manipulators or oven number 11 havingbeen broken or out of order any time near the week of June12 when the regular workday was reduced from 10 hours ad4y to8 hours per day.Lamar H. Trees testified that he is a heat treater and hasbeen employed by Respondent for approximately 1 year.Trees was shown his union authorization card by the Gener-al Counsel and acknowledged that the card was dated May26.Witness testified that he received a raise of 10 cents anhour duringor verynear the week of June 12 which was theweek Trantham and Payne were discharged.Witness had norecollection of having been told by Weber in April or earlyMay that as soon as the books were closed and the profithas been ascertained a wage increase would be granted.Witness testified that during theweek LarryTrantham wasterminated,Weber came into the lunchroom where therewere four employees-Trees, Bob Hamlin,Al Kowan, andClarence Payne-seated at one table.Weber walked up andsaid, "He got a letter from the Union and he said he wasn'tgoing to mortgage his home or build a building until he seeswhat happens,and he said if the Union got in, overtimewould be cut."Later that same day,Weber told him he wasgoing on an 8-hour day. Trees testified that the 8-hour dayonly lasted 3 days and thereafter they returned to theirnormal 10 hours a day.Trees testified that while ClarencePayne had discussed with him his desires to quit his job andreturn to his home in Missouri because that was his wife'swish,this was not told to him just prior to Payne going onhis vacation.Trees regarded Payne's comments as being aplan for the future.On cross-examination Trees was unableto recall any conversation among the four employees-Trees,Kowan, Hamlin and Payne-after being told by We-ber that the overtime would be reduced and that therewould be no further expansion until the union matter wassettled.As best the witness could recall there was no discus-sion or comment by any of the four who heard Weber'sstatement.Trees was vague and uncertain about any equip-ment breakdown,but so far as he was able to recall, he didnot know the presses were broken down. Trees was of theopinion that Payne was not going to be leaving to go backto his home in Missouri for perhaps a year,yet he admittedthat when he heard this information from Payne,he wenttoMr.Bierholm to tell him of Mr. Payne's plan so thatBierholm could get an assistant and have him broken in onthe job.Larry Trantham testified that he was first employed bytheRespondent on January 11, 1972. It appears fromTrantham's testimony that he had no specific job, but heworked in the general shop where assigned. Trantham testi-fied that Bob Neal gave him a union card approximately 2weeks before he was terminated.Trantham stated that hetook the card to the change room and signed the card andthen returned it to Neal. It was Trantham's testimony thathe called in on the morning of Monday, June 12,to adviseWeber that he was moving that day and that he wouldn'tbe in.According to Trantham,Weber said:"We will needsomebody on the ring roller."Trantham then said: "I know.That's why I called in, to let you know I wouldn't be in soyou could get someone in."According to Trantham, Weberthen said that, "itwas okayLarry,we will get someone elseto work. We will get Lamar in." Trantham testified that his 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision to move was made on Sunday,June 11,when hewas talking to his father-in-law,Clarence Payne,who of-fered to cut his rent in half if he moved in with them.Trantham testified that he had never been counseled by hissupervisors for being late or absent from work.Tanthamcontended that he was never away from his work or ma-chine station without notifying his supervisor where he wasgoing or why he was away from the job.According to Trant-ham, his only periods of absence from the job were due toillness.On June 13, when he reported to work at approxi-mately 6:45 in the morning,he found that his timecard hadbeen removed from the timecard rack.Shortly thereafter,Mr. Weber came into the locker room and advised him thathis card was not in the rack because he had been dischargeddue to his absence the previous day. Prior to Trantham'sdischarge,he was making$2.90 an hour.During the periodof Trantham's employment, he has received two 10-centraises.He started at $2.70 an hour.On cross-examination,Tranthamstatedthat he hadnot been active in the unioncampaign and had never attended a union meeting nor didhe vote in the election.Tranthamstated at the time hereceived his last increase he was toldby Weberthat hisperformance had not been good and that he was going tohave to do better.Trantham testified that he was anxious tobe moved on Monday,June 12,because his rent was due oneither Tuesday or one day that week.Clarence R. Payne testified as follows.He has been em-ployed by Respondent for approximately 11 years andworks in the heat-treating department.Payne had resignedin the summer of 1971,but, after being off for 2 months, hadaskedWeber to bereinstated. (This will beconsidered morefully below.)He has also worked in the machine shop andgenerally helps wherever he is needed.He signed the unioncard the latterpart of May whichhe received from BobNeal, but otherwise was not active in the union organiza-tional campaign.Payne testified that on the day ofTrantham'sdischarge,June 13, Weber said to Payne, "Ihear you want the shop to go union." According to Payne,he responded by saying that, "he had signed a union cardif that's what was meant."Weber then indicated that theydidn't need any outsiders and that Payne must have prob-lems. Payne asked if there were others and he respondedthat he had given his word and would not break it. Thatterminated the conversation.Later that same day, Paynetestified that Weber came over to the table in the lunchroomoccupied by Robert Hamlin,Lamar Trees,Al Kowan, andPayne,whereupon"Weber started talking and said that hehad a letter from Clarence's union and he says, 'If this iswhat the men want, then they can have it,but I am notputting my house up for mortgage,depriving my wife andtrying to expand if this is what they want.' " That same day,Payne learned that the plant was going on a rcgular 8-hourshift instead of the 10 hours they had been working.Payne testified that his vacation was to have begun onJune 19, and that the date had been set sometime back inApril or May. The testimony of Payne concerning the cir-cumstances surrounding his leaving work on June 16 issomething less than crystal clear.ApparentlyWeber con-tacted him approximately 3 p.m. on June 16 and said, "Clar-ence,Ihave had all your time made up for you includingyour vacation up to 4:30. You can pick it up and do any-thing about it you want to." This statement,according toPayne,was confusing because he expected only one check.Normally,Iweek'swork would be held back which hewould receive after returning to work following his vaca-tion.Payne testifies that he was confused when Weber said,"pick it all up."He testified"Ifigured I would get ev-erything.To be honest,I thought I was fired."But he didnot ask Weber what he had meant.Payne testified thatabout 4:30 on the same afternoon he turned in his keys toWeber and told him that all of the rings had been finishedand were ready for him to ship.On the following Monday,he called Bob Neal and asked if Weber has said that he hadquit.According to Payne,Neal said "Yes,he is telling ev-erybody that you quit,just walked out on him." On June 19,Payne wroter Weber a letter requesting clarification of hisstatus(see G.C.'s Exh.6). Payne was advised by letter, datedJune 28, that his employment had been terminated. (SeeG.C.'s Exh.5.)Payne was reinstated on August 11, buttestified that he had not received any increases since return-ing to work. He was making $4.22 an hour.October 1971was the date of his last increase.On cross-examination,Payne denied that he had prom-isedWeber that he would work for him at least a year if hewas reinstated.Payne testified that he was reinstated byWeber as if he had not been away from the job and had notquit for a period in excess of 2 months,but that nothing wassaid by Weber concerning any commitment to stay anyspecific period to time.Under cross-examination, Paynedenied that he told Kowan on June 16, that,I am going toquit and I am going to turn in my keys to Weber and I'mgoing to quit.On cross-examination,Payne indicated thathehad had conversations withWeber concerningTrantham's poor performance when Trantham was in theheat-treating department with Payne.C. Testimony of Respondent'sWitnessesMiss NonaNewberrytestified that she is the manager ofthe apartments at 8710 East Rosencrans,a position she hasheld for about the last 1-1/2 years.She is acquainted withLarry Tranthamas a former tenant at the apartment whereshe is manager.Testifying with the aidof the records, shenormally keeps to record the payments of rent due, shetestified thatLarry Tranthamadvised her on May 24 of hisintention of movingwithin 30 days and thathis rent waspaid through June 20.Miss Newberryfurther testified thatTrantham actually moved on June 14. (See Resp.'s Exh. 1.)On cross-examination,Miss Newberrystated that the dateof June 14 was the date that the keys were returned to herand that it was possiblethat Tranthamhad actually movedon a different date.EdmondL.Weber testifiedas follows:He is the ownerand presidentofWeberMetals andSupply Company, asmall company which he started 26 years ago.There areapproximately 42 employees in the bargaining unit; that heis largely in charge ofthe productionoperations within theplant,but he does have an assistant named FrankChavez.Weberexplained that considerable overtime is worked inhis plant because it is a small job shop dependent uponpromptdelivery offinished products in a short period oftime. WEBER METALSAND SUPPLY CO.Weber said he hadhired LarryTrantham at the sugges-tion of his father-in-law, Clarence Payne,and that he, We-ber, had also fired Larry Trantham.On Thursday or Friday,prior to June 12, Trantham had indicated to him that he wasmoving on Saturday and Sunday and asked if he could bean hour or hour and one-half late on Monday in the eventhe had not quite finished his moving.According to Weber,Trantham was due to work at 6 a.m. on June 12. The recordis not clear as to whether or not permission to be a little latewas granted,but in crediting Weber's version of the tele-phone conversations on June 12,it is of no consequence.Weber said he received a call from Trantham at or about8:30 in the morning explaining that he had not come towork because he was still moving and asked if he could haveanother hour(which would have made it about 9:30 a.m.)to report to work.Weber said he tried to explain the urgencyof his being at work,stating that we had a lot of work forthemachine.At approximately 9:30 or 9:45,Tranthamcalled again and advised Weber that he would definitely bein at 10:30. Weber stated that he was furious and toldTrantham, "Larry,you are going to have to come in. We arenot going to play games with you."Trantham advised that,,hewould definitely be in.According to Weber,he toldLarry in this conversation that if he was not there by Io'clock that he would be let go.Weber explained that Trant-ham did not appear on June 12,and he removed his time-card from the timecard rack.The following morning atapproximately 7 o'clock when he first saw Trantham, headvised him that he was terminated. Frank Chavez wit-nessed the discharge and it was also heard by Payne. Fol-lowing the discharge,Weber explained to Payne that he hadgiven Trantham all the chances that anyone could possiblygive him and that Trantham had not performed satisfacto-rily. Tranthamhad not responded to the personal warningswhich he had received.According to Weber,Trantham didnot deny or attempt to refute Weber's statements in any wayand offered no excuses for his conduct.Weber testified thatthe absence on June 12 was merely the last of a series ofevents-Trantham had not been trainable in the heat treat-ment department and frequently wandered away from hisjobs and had been warned on several occasions; Tranthamfailed to stay on the job;Trantham had a habit of clockingout early without permission.Trantham's record of absenc-eswere checked by Weber and Respondent'sExhibit 2reflects that on March 26,he worked only 5 hours,havingclocked out at 12:06 p.m.; on April 24,he worked only 5-1/4hours; on May 12,he worked only 3-1/4 hours;on May 13,he did not work at all; June 1,he worked only 5 hours andon June 12,he did not show up for work at all. Weberexplained that May 13 was a Saturday,but a scheduledworkday and following Trantham's failure to report, he(Weber)discussed with Trantham his job responsibility,,.and I tried to point out that he had to be more on the ballif he wanted to keep it,that we couldn't run a company likethat."Weber testified that he knew other leadmen had hadproblems with Trantham staying on thejob.Weber categor-ically denied having any knowledge of the Union or theirorganizational activities among his employees at the timeTrantham was fired.Weber testified that he had first hired Clarence Payneapproximately 10 or I I years ago, and that he had been389employed continuously except for a short time in 1971 whenhe quit his job and returned to some place in the Midwest(Weber was of the opinion that it was Kansas City).On thatoccasion,Payne had given him several months' notice andhad told him that he had saved his money and was returningto the Midwest where he had bought some farmland. AfterPayne had been gone for approximately 2 months, Paynecalled him and said,"He made a terrible mistake and hiswife was homesick and wanted to get back to the childrenand would I try to find a place for him." Weber said he toldPayne that with his experience he could place him in one ofseveral departments as a trainer,but that they had alreadyplaced a man in his old job.In this conversation,accordingtoWeber,Payne asked if would be allowed to retain hisseniority and Weber responded,yes, provided Payne wouldassure him that he would stay at least for a year or two.When Payne returned to work,he was reinstated as if therehad been no break in his service record-which meant thatPayne would be entitled to 2 weeks'vacation in 1972.Weber testified that after rehiring Payne, he learned inFebruary that Payne was again considering returning to hisfarm in the Midwest.This information came to Weber fromLamar Trees who spoke to Weber concerning the necessityof an assistant to take Payne's place,because he understoodthat Clarence Payne would be leaving.When Weber ques-tioned Payne at that time concerning his plans to return tothe farm in the Midwest,Payne,indicated that he intendedto return someday,but that he was going to stay at least ayear and work for Mr.Weber.Weber testified that on June16, the day he contends Payne quit,he learned from AlKowan and from Frank Chavez that Payne intended to quitthat day. At approximately 8 a.m., he talked to Mr. Payneand said to him, "Clarence,it is sort of hearsay that you aregoing to be leaving at the end of your vacation,if that's whatyou want I have agreed to give you the two weeks and I amgoing to give you the two weeks' pay,but I have got to knowbefore 4:30 or whatever time you leave tonight 4 or 4:30."According to Weber,Payne said he didn't know yet, butthat he would let Weber know before 4 o'clock that day.According to Weber, he spoke to Payne again about 4:15and said, "Clarence, I am taking the initiative. I think youare very unfair at this point.I am going to take the initiativeand I am making both checks up and you can make up yourmind either way, but I want to know either way before yougo." At approximately 10 minutes to 5, Payne delivered hiskeys to Weber and told him that he was not coming backafter his vacation;that he was leaving.Weber testified that he told a number of the employeesin April that he intended to grant an increase just as soonas the books were closed for the fiscal year and a determina-tion made concerning the profits of the Company.The par-ties stipulated that if the company auditor,Miss LoisBrockett,were called to testify, she would testify that it wasthe custom of Weber to call her to ascertain the profitpercentage prior to completion of the P and L statement andaudit reports for the fiscal year and that Miss BrockettcalledWeber on June 10, and gave him a preliminary esti-mate of the profit. Weber,after receiving the preliminaryreport from his accountant, told the employees of their wageincrease on June 12, the next regular working day.Weber testified that it was necessary to curtail the amount 390DECISIONSOF NATIONAL LABOR RELATIONS BOARDof overtimework during the week of June12, because oneof the presses, two of themanipulators,and the number 11oven were down for repairs.The breakdown of the press, themanipulators,and the number11 ovenmeant thatthe workin the entireplant would beslow and no overtimewould beavailable for the employees.Weberdenied having ques-tioned any employeeconcerning attendance at a unionmeeting or having questionedemployeesconcerning signinga unioncard.Webertestifiedthat work on the addition tothe plant had continued throughout the critical period ofthis caseand that otherthanthe 3 daysduring the weekending June17, the employeeshad continuedto work theirnormal amount of overtime.Weber testified that there hadbeen a previous effort to organizethe plant and at that timethe primaryorganizerwas ClaudeButlerwho is currentlyemployedin the plant.Weber categorically denied ever hav-ing made the statementthat he had gotten rid ofthe unioninstigators-Mr. Payne and Mr. Hodgins.Weber testifiedthat normallywage increases are granted on anindividualbasis.On cross-examination,Weber acknowledged havingheard Payneremarkto another rank-and-file employee,DaveRush, "thatthe employees were 94 percent signed upin the machineshop," but deniedhavingany definitiveknowledge as towhether or not Paynewas interested in theUnion.This statement was overheardduring the week We-ber received the letter fromthe Unionrequesting recogni-tion.Weber acknowledgedhavingasked Payneon June 13,after he had received the letterfrom the Union requestingrecognition,whether or not Payne knew of anyproblems inthe plantand having stated toPayne "After 10 years, youbeing so experienced in the plantfor 10, years, I thought youcouldcome to me."Webertestifiedthat Payne replied, "Itismy duty not to say anything to you ordiscuss itwith you.I am sorry." Weberacknowledged,on cross-examination,that itwas during the week of June12, thathe told most ofthe employees about their individualwage increases.JohnBierholm testifiedthat he was employed by theWeber Metalsand Supply Company andhad been so em-ployedas a metallurgistfor approximately 15 years, that heis a leadman or in chargeof the ring rollingoperation andis not a member of the bargaining unit.Bierholm testifiedthat Tranthamwas scheduledto work forhim beginning at6 a.m., on the morning of June 12, but thathe learned fromFred Joshua that Trantham would not becoming in untillater in the morning.Bierholm testifiedthathe requestedLamar Trees to work withhim that morning butdenied thathe told Trees that Tranthamwas not comingto work thatday. Inresponse to a direct question, Bierholm stated hetold Trees, "I told himexactlywhatMr. Joshua told me,that he wouldn'tbe inright away and we would have tomake other arrangements,and Iaskedhim ifhe would havetime to help me at that timeand hesaid yes and we wenton and workedfrom there."Bierholm testifiedthat Joshuatold him that he hadreceived his information concerningTranthamnot coming in until laterin the day by way of atelephonecall from Trantham thatmorningat approxi-mately 6:30 a.m.Fred Joshuatestified that he is the press foreman and hasbeenemployed by the Company for 25 years. Joshua con-firmedthe testimony of Bierholm and statedthat he re-ceiveda call from Tranthamon themorning ofJune 12 ator about 6:30 a.m.and thereafter advised Bierholm thatTrantham would be coming in later that morning.Joshuatestified that Trantham had worked under his supervisionand that on several occasions he had wanderedawayfromhis work area and that it had been necessary to discuss thisshortcoming with him.Joshua also testified that it had beennecessary to discuss with Trantham on at least one occasionwhen he had punched out early and gone home withoutasking permissionfrom his supervisor.The witness testified that the week ending June 17 was theweek that the employees worked only an 8-hour day insteadof the usual 10-hour day. Witness testified that this shorterworkday stemmed from the necessity of repairing the mani-pulators on the presses and the number 11 oven.Witnesstestified that he had no knowledge of Weber ever threaten-ing to reduce overtime hours of the employees because oftheir activities for or on behalf of the Union. Mr. Joshuastated that in April of 1972, Weber had made the commentto a number of the employees in the lunchroom that heintended to grant everyone an increase just as soon as theauditors completed the financial report for the fiscal year.Joshua stated that there were 10 or 12 people in the lunch-room,but he could not state how many of them heard whatWeber had said. Joshua testified he had talked to one otheremployee about the forthcoming wage increase and that hehad heard other employees talking about it. In his opinionitwas common knowledge among the employees that awage increase was to be granted as soon as the books wereclosed.Joshua stated that,normally,when an employeegoes on vacation,he keeps his keys in his possession; how-ever,if the relief man did not have the necessary keys, itwould be permissible and a normal procedure to give himthe keys during the employee's vacation absence.Alfred Kowan testified that he had been employed as aleadman in the machine shop for 3-1/2 years by WeberMetals andSupply Company.Kowan testified that on June16, the day Payne left to go on his vacation, that he (Payne)told him "This was his last day; that he was leaving." Kow-an testified that he asked Payne, "How come you're work-ing sohard? Why don't you take it easy?" to which Payneresponded, "I will give him an honest day's work right upto the end."Witness testified that he had heard Payne saythat he intended to return to his farm and that he had heardother people talking in the plant about Payne planning toreturn to his farm in the Midwest.Kowan testified that itis his practice to give hiskeys to theperson who is relievinghim unless the relief man has keys of his own.During the3-1/2 years that he has been with the Weber Metals andSupply Companyhe has never seen anyone turn in theirkeys at vacation time to Weber.Kowan denied that he hadever heard Weber come into the lunchroom waving a lettersaying "I have Clarence's letter"and indicated that he wasnot going to mortgage his house or that he was going to cutovertime because of union activities.Witness testified thathe recalls the time when employees were cut back to 8 hoursa day and that it was due to a series of breakdowns in theplant and the orders were slow getting out and things werejust generally slow. Kowan testified that Larry Tranthamhad performed some work for him in the machine shop andthat it had been necessary to speak to him concerning leav-ing his machine without permission or without notifying WEBER METALSAND SUPPLY CO.391anyone that the machine would be idle for a period of time.Witness testified that he was told by Weber that there wouldbe a general increase for employeesas soon asthe bookswere closed. Witness testified that in his opinion it wascommon knowledge throughout the plant that a wage in-crease would be given as soon as the books were closed ifthere was a profit.Robert Hamlin testified that he had worked at varioustimes for the Company over the past 15 years. Hamlin stat-ed that he had voted in the union election which had beenheld on August 1. Witness stated that he was informed inApril that Weber was going to givea raisewhen the Compa-ny closed out its books if it had a profit. Witness testifiedthat a Mr. Wheeler who was employedas an ultrasonictechnician was present when Weber made the statementthat a raise would be given. In Hamlin's opinion it wascommon knowledge among the employees that the Compa-ny intended to grant a raise as soon as the books had beenaudited. Hamlin testified that the week of the 8 hours ofwork instead of the usual 10 hours of work had occurred theweek the large press, two of the manipulators, and the num-ber 11 oven were shut down for repairs. Hamlin testified heworks in quality control and as such goes throughout the'plant to pick up the jobs and that, in his opinion, productionwas practically at a standstill the week the overtime wascurtailed. Hamlin, who was alleged by Payne and LamarTrees to have been present at the time Weber walked intothe lunchroom holding a letter and purportedly stated to thefour employees that he had just received a letter from theUnion, and that he did not intend to mortgage his home, orto go ahead with any expansion until suchtimeas the unionmatter had been settled, denied that he had ever heardWeber make such a statement. Hamlin testified that so faras he knew, work had continued on the expansion of theplant. Hamlin testified that he had worked alongside Paynefor several years in the heat-treating department and thatwhen Payne went on vacation, Payne gave his gate key tohim. Hamlin also testified that when he went on vacation,if it was necessary, he gave his keys to Payne. He recalledthat on one occasion he gave Payne the key to his toolbox.Hamlin testified that prior to Payne leaving work on June16, that he (Payne) had told him on several occasions thathe intended to go back to Missouri. On cross-examination,Hamlin was not able to fix any specifictimeas to whenPayne spoke to him about his return to Missouri. "....hetold me several times after he came back that he was justtrying to talk his wife into going back there and that's wherehe wanted to live."James Silva testified that he has been employed for 1 yearby the Weber Metal and Supply Company and works as amachinist in the machine shop. Witness testified that he hadvoted in the union election held on August 1 and that Cha-vez had told him that Weber was going to givea raise inwages right after he closes the books and if there is a profit.Silva testified that he recalled the week in which the employ-ees were permitted to work only 8 hours a day and that hehad been told by Frank Chavez that it was due to thebreakdown of two of the manipulators and one of the ovens.Silva indicated the work in the plant had been slow thatweek. On cross-examination, witness testified that to thebest of his recollection that was the only week in which hehas not worked overtime. Normally, he works a 56-hourweek.John Jeffery testified that he works inthe maintenancedepartment of the Company and has done so for the past10 months. Witness testified he recalled a week in Junewhen employees worked only 8 hours for several days andthat he had worked on the machinery that was brokendown. Witness testified that Dave Rush, Ray Woods, andHainesworked on the manipulators to get them repaired.Witness testified that he had never heard Weber threaten toreduce overtime hours because of the Union and that he wasinformed in April of 1972 that all employees were going toget awage increase as soonas the company books wereclosed, provided they determined that there had been aprofit.Witness testified that he received this informationfrom Weber and from Frank Chavez. Jeffery testified thatPayne had told him that he was going to back to Missouri,but so far as he was concerned he (Jeffery) did not hearPayne say just when he planned to return.Norman Haines testified that he had been employed forthe past 8 or 9 months by the Weber Metals and SupplyCompany and had voted in the unionelection.Haines testi-fied that he had asked about a raise and Weber had told himinApril that as soon as the books were closed and theydetermined how much money the Company made, he wasgoing to give everybodya raise.Haines testified that herecalled the week of the short hours, but that he did notwork directly on the repair of the equipment. However, heworked in the machine shop repairing a part from the bro-ken equipment which had been taken to the machine shopfor repair.Dave Rush testified that he worked in the machine shopas a machinist and had been with the Company for about13 months. Rush testified that he recalled the week in Junewhen the employees only worked 8 hours a day; and thathe had assisted in the repair of the press and the manipula-tors; and he knew that there was something wrong with thenumber l l oven. Rush testified that he had discussed withPayne, Payne's desire to return to Missouri, but he did notknow of any specific date or specific plans.Raymond Woods testified that he had been employed bythe Company for the past 11 months, that he works in themachine shop and that he had voted in theunion election.He testified that he was told by Weber in April that theCompany intended to grant a wage increase as soon as thebooks were closed, if there was a profit. At the time hereceived this information, there were four or five other em-ployees present and it was on a Sunday. Witness testifiedthat he had worked with the maintenance guys during theweek the big press and the manipulators were down forrepairs.Witness testified that Payne had shown him somepictures of his house in Missouri about 3 weeks before hisvacation and he (Payne) said, "We may not come back. Hedidn't say he wouldn't or wasn't for sure. He said he maynot."Witness testified that he had not heard Weber makeany threats to reduce hours or cut overtime because of theUnion.Frank Chavez testified that he had been employed by theCompany for 7-1/2 years and that he was the productionleadman,an assistanttoWeber. He testified that he hadvoted in the union election in August without being chal- 392DECISIONSOF NATIONALLABOR RELATIONS BOARDlenged. Chavez testified that it was company policy for aman never to leave his job withoutinforminghis supervisoror askingpermissionwhen he recalledat leasttwo specificoccasions when Trantham was guilty of leaving the job.Chavez indicated he had checked or looked for Trantham'stimecard on one occasion in an effort to locate him becauseAl Kowan had complained that Trantham was missing fromthe job. Chavez said he had also received complaints fromFred Joshua and John Bierholm concerning Trantham leav-ing his job. Chavez testified that he had warned Tranthamthat he was not to be away from the job and that Tranthamhad said, "Okay, I won't let it happenagain."Chavez statedhe had informed Weber of the shortcomings of Trantham.Chavez said on the second occasion after he had reportedtoWeber, that Weber spoke to Trantham and that he hadheard the conversation. Chavez testified that Weber hadtold him on June 12 of the phone call from Trantham andthatWeber had told him (Chavez) that if Trantham wasn'tin by 1 o'clock that he would be terminated. Chavez statedthat he was present on the early morning of June 13, whenWeber terminated Trantham and Chavez corroborated thetestimony of Weber by testifying that, "He said that he hadalready told him aboutterminatinghim, not only for thatreason but for various otherreasons thathad been happen-ing." Chavez testified that Trantham did not deny the state-ments made by Weber and just said okay and walked out.Chavez testified that Paynewas also inthe dressing room,and to the best of his recollection did not say anything.Chavez was talking to Weber on the late afternoon of Fri-day, June 16, when Payne came up to Weber and handedhim his keys and said, "Well, I am leaving." Mr. Weberasked him, "Are you coming back?" Payne said "No, I amnot." Chavez testified that he had formerly worked withPayne and that he recalled on one occasion that Payne hadgiven his keys to him when he had left on vacation and thatduring his 7-1/2 years as an employee, he had never, seenanyone turn in his keys to Weber at the time they werebeginning their vacation. Chavez testified that he hadknowledge that Payne intended to leave at some future date,but didn't know the exact date. This information had cometo him from Lamar Trees because Lamar had asked for areplacement to be trained for the heat-treatingdepartment.Chavez had told Weber of this information. Chavez testifiedthat the week in June when the employees were cut from aregular10-hour day to an 8-hour day, it was due to thebreakdown of the manipulators, the press, and the number11oven. Chavez testified that he had knowledge of theimpendingwage increasein Aprilbecause someof the em-ployees had asked him about the possibility of a raise andthat he had gone to Weber and had been told that all em-ployees wouldget a raise as soonas the books had closedprovided there had been a substantial profit. Chavez said hehad furnished this information to a number of the otheremployees.Chavez testified that on twooccasionshe had foundTranthamsleeping ona bench in the restroom. Chaveztestified, in contradiction of Trantham's testimony, that itwas too late in the day to have been during a lunch hour.D. Evaluation of the EvidenceThere is very little objective, uncontroverted evidencelending substantial support to either the Respondent's de-fense or the General Counsel's case. Through some theoreti-callyomnipotent power, or use of a "mystical ball,"however, the trier of the facts is obligated to discern thetruth and rule accordingly. In a most conscientious effort tofulfill this obligation, I have reflected on the demeanor ofeach witness and have scrutinized the entire testimony care-fully. I shall recommend dismissal of the complaint in itsentirety.1.As to TranthamTrantham's case is the least difficult. By his own testimo-ny he took absolutely no part in the union campaign, otherthan to quietly and surreptitiously sign a union card. Thereis a paucity of evidence in the record to indicate Weber orany other supervisor knew anything about the Union untilthemail delivery on June 13,afterTranthamwas dis-charged. There is a dearth of evidence as to union animuson the part of the Respondent. But there is not a scintillaof evidence linking Trantham's discharge to protected /union or concerted activity. Section 8(a)(3) of the Act de-clares that it is an unfair labor practice for an employer "bydiscrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or dis-courage membership in any labor organization." An em-ployer may discharge for poor cause or no cause and thereis no violation of Section 8(a)(3) unless the employer's pur-pose is to encourage or discourage union membership.2 Thisrecord is void of any evidence to indicate that Trantham'sdischarge was related to the encouragement or discourage-ment of union membership.Moreover the testimony of Miss Newberry, the only com-pletely disinterested impartial witness to testify, seriouslyimpugns the accuracy, if not the creditability, of Trantham'stestimony. Even the testimony of Trantham's father-in-law,Payne, tends to support Weber's stated position that Trant-ham was something less than a satisfactory employee. Onthis basis I credit the testimony of Weber-as supported byChavez, Hamlin, Bierholm, and Joshua-and find thatTrantham was discharged for good cause, culminating in hisfailure to appear for work on June 12, after having beenwarned by Weber that he would be discharged if he failedto show up for work by 1 p.m.2.As to PayneDisposition of the dispute as it relates to Payne is moredifficult than the case of Trantham. The Respondent con-tends Payne quit, the General Counsel contends Payne wasdischarged for union motivated reasons. While a number ofwitnessestestified that Payne had indicated he intended toquit "sometime" and return to his home in Missouri and onewitness-Alfred Kowan-testified that Payne told him onJune 16, "that was his last day," I am persuaded most by2 Associated Press vN LR B,301 U.S 103 (1937), see alsoN.L R.B. v.Ogle Protection Service,Inc,375 F 2d 497 (C A 6),cert. denied 389 U S. 843. WEBER METALS AND SUPPLY COthe statements and conduct of Lamar Trees, who testifiedon behalf of Payne. Why was Trees so concerned about areplacement for Payne, unless Payne had revealed to himhis true intentions to quit in February 1972? Admittedly thetiming of the disputed "quit-discharge", causes one to besuspect. But why did Payne turn in his keys to Weber,president of the Company? This conduct-it seems to me-was most unusual for an employee just going on vacation,but not too unusual if one intended to quit the job. Onbalance, I am forced to credit the testimony of Weber,Chavez, and Kowan and conclude that on June 16, Payne'sconduct gave every indication of his intentions to quit hisemployment with Weber Metals and Supply Company,even though he may have had a change of mind over theweekend. The General Counsel has failed to establish by apreponderance of the creditable evidence that Payne wasdischarged by the Respondent in violation of Section 8(a)(3)of the Act.3.Remaining issuesThere is abundant testimony in the record, much of whichwas presented by rank-and-file employees, that participatedin the union election, supporting the reason advanced byRespondent for the brief period of curtailing overtime. Ifind that the hours of work were shortened from 10 hourseach day to 8 hours each day for a short period in Junebecause two of the press manipulators and the number 1 Ioven were not in good working order and for the period oftime necessary for repairs the volume of work was substan-tially lessened. The General Counsel contends that Weber'spretrial affidavit referring to an interruption in the "flow ofwork" is inconsistent with Respondent's reasons advancedat the trial-namely the breakdown of certain equipment.Ifind nothing inconsistent. The breakdown of criticalequipment, such as the presses, would certainly interrupt the"flow of work."Icredit the testimony of the numerous witnesses thattestified they had been told a wage adjustment would beforthcoming as soon as the books for the fiscal year wereclosed, provided there was a profit. There is abundant testi-mony that long prior to any established union knowledge onthe part of Respondent that Weber and other supervisorshad told employees they might expect a wage increase afterthe auditors had completed their work. I find the grantingof the wage adjustment was in keeping with commitmentsmade to the employees by Respondent prior to any unionknowledge and not in violation of the Act.The alleged incident in the lunchroom wherein Weber issupposed to have made threatening and coercive remarksabout the Union to Payne, Trees, Hamlin, and Kowanshortly after Weber received the letter demanding recogni-393tion from the Union simply does not ring true. Weber,Hamlin, and Kowan deny that the incident occurred. Nei-ther Trees nor Payne had any recollection of any furtherconversation by anyone in the group after Weber's allegedtirade. It seems inconceivable that no one would have com-mented after having their wages and even their job securitythreatened, if in fact, it did occur. The complete failure ofeither Trees or Payne to relate any follow-up to the allegedremarks convinces me that it never occurred.The only incident which in my opinion has some weakrelationship to an 8(a)(l) violation of the Act occurred dur-ing the conversation which took place between Payne andWeber on the morning of June 13. According to Payne,during this conversation, Weber asked, "Well, if that's theway it is, how many others?" (Meaning how many otheremployees wanted the Union.) This conversation would beviolative of the Act, if it is true. Weber acknowledged initi-ating a conversation relating to the Umon's letter withPayne following the discharge of Trantham, but, accordingtoWeber, Payne's response was that he had given his wordand couldn't discuss it. Weber's version of the conversationis not totally inconsistent with Payne's version, there is justless of it. In any event, this lone isolated incident, if it didoccur, could not possibly have interfered with, restrained, orcoerced anyone and does not warrent a corrective remedy.As indicated above, the problem in this case was one ofresolving creditability. Upon careful review of all the evi-dence adduced before me in this case, I am of the opinionthat the witnesses called by Respondent were more credibleand that their testimony' was more reliable. Accordingly, Ishall recommend that the complaint in this case be dis-missed in its entirety.CONCLUSIONS OF LAWGeneral Counsel has failed to prove that the Respondenthas violated Section 8(a)(1) and (3) of the Act as alleged inthe complaint.3Upon the foregoing and the entire record, and pursuantto Section 10(c) of the Act, I hereby issue the followingORDERThe complaint is dismissed in its entirety.iThe recordis corrected as ordered.In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adoptedby the Board and become itsfindings,conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes